Citation Nr: 0800786	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-17 107	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial evaluation for diabetes 
mellitus type 2 with erectile dysfunction, evaluated as 20 
percent disabling prior to May 27, 2007, and 60 percent 
disabling thereafter.  

2.  Entitlement to a higher initial evaluation for peripheral 
neuropathy, right lower extremity, evaluated as 40 percent 
disabling from September 4, 2001.

3.  Entitlement to a higher initial evaluation for peripheral 
neuropathy, left lower extremity, evaluated as 40 percent 
disabling from September 4, 2001.

4.  Entitlement to an effective date prior to June 18, 1997, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

5.  Entitlement to a higher initial evaluation for peripheral 
neuropathy, right upper extremity, evaluated as 10 percent 
disabling from September 4, 2001.

6.  Entitlement to a higher initial evaluation for peripheral 
neuropathy, left upper extremity, evaluated as 10 percent 
disabling from September 4, 2001.

7.  Entitlement to an increased evaluation for diabetic 
nephropathy and hypertension, evaluated as 30 percent 
disabling from August 10, 2002, and 60 percent disabling from 
January 29, 2007.

8.  Entitlement to a higher initial evaluation for coronary 
artery disease, currently rated as 60 percent disabling.  

9.  Entitlement to a higher initial evaluation than 50 
percent for post-traumatic stress disorder (PTSD).  

10.  Entitlement to an increased evaluation for tinea 
versicolor, currently rated as 10 percent disabling.  

11.  Entitlement to a higher initial evaluation than 10 
percent for residuals of left subcortical cerebrovascular 
accident.

12.  Entitlement to service connection for skin conditions to 
include chloracne, excoriated lichenified nodules, acne 
cysts, dermatofibroma, prurigo nodularis, recurrent 
furunculosis, acanthosis nigricans, xerosis, 
hyperpigmentation and eczema.  

13.  Entitlement to service connection for glaucoma.

14.  Entitlement to service connection for chronic 
obstructive pulmonary disease (claimed as breathing 
problems.)  

15.  Entitlement to service connection for renal cyst as 
secondary to the service-connected disability of vascular 
hypertension with coronary artery disease.

16.  Entitlement to service connection for transient ischemic 
attacks.  

17.  Entitlement to a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance and adaptive equipment, or for adaptive 
equipment only.


REPRESENTATION
Appellant represented by:	Donald Anderson, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and September 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  In July 
2007, the veteran testified at a Travel Board hearing before 
the undersigned Acting Veterans Law Judge.

The record reflects that the veteran also perfected an appeal 
on the issue of entitlement to special monthly compensation 
based on aid and attendance.  However, special monthly 
compensation based on aid and attendance was granted by a 
June 2007 rating decision.  In view of the foregoing, this 
issue has been resolved and is not on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).

In September 2007, the Board granted the appellant's motion 
to advance this case on the docket due to the veteran's 
severe illness.  38 C.F.R. § 20.900(c) (2007).

In light of the veteran's repeated requests, the veteran's 
severe medical condition, and the largely favorable outcome 
of this Board decision in the veteran's favor, which inures 
to the benefit of the veteran, the Board has attempted to 
adjudicate all claims possible at this time.  In light of the 
Board's favorable decision and the above stated factors, the 
Board finds that further delay or development in this case 
would not serve the veteran's interest, and is unlikely to 
result in any additional benefit to the veteran.  

The Board notes the long appeal period with regard to some of 
the issues currently on appeal, but notes that the veteran 
has raised different claims at successive stages of the 
appellate process, delaying the adjudication of this case.  
In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has indicted that advancing different 
arguments at successive stages of the appellate process does 
not serve the interests of the parties or the Court, and that 
such a practice hinders the decision-making process and 
raises the undesirable specter of piecemeal litigation.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ("Court 
will [not] review BVA decisions in a piecemeal fashion"); 
see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), 
aff'd, 972 F.2d 331 (Fed. Cir. 1992) ("[a]dvancing different 
arguments at successive stages of the appellate process does 
not serve the interests of the parties or the Court").


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
diabetes was received on April 17, 1986.  

2.  The claim received on April 17, 1986, for diabetes 
effectively constituted a claim for peripheral neuropathy in 
view of VA's subsequent determination that the veteran's 
peripheral neuropathy was associated with his diabetes 
mellitus.

3.  The veteran's diabetes mellitus was manifested by 
numbness of both legs as of April 17, 1986.

4.  There is evidence of record supporting a finding that the 
veteran's service-connected type II diabetes mellitus 
required insulin, restricted diet, and regulation of 
activities as of April 17, 1986.

5.  The veteran's April 17, 1986, claim for service 
connection for diabetes included the contention that he was 
unemployable due to his disabilities.  

6.  Effective from April 17, 1986, service connection was in 
effect for vascular hypertension with congestive heart 
failure, rated as 30 percent disabling; diabetes mellitus, 
rated as 40 percent disabling; peripheral neuropathy of both 
lower extremities, rated as 40 percent disabling, 
respectively; and tinea versicolor, rated as 10 percent 
disabling.  The combined rating is 90 percent.

7.  Effective April 17, 1986, the veteran's service-connected 
disabilities were of such severity as to render him unable to 
obtain or maintain substantially gainful employment.

8.  The issues of entitlement to higher ratings in excess of 
60 percent disabling for diabetes mellitus type II from May 
27, 2007, for peripheral neuropathy bilateral upper and lower 
extremities, diabetic nephropathy and hypertension, coronary 
artery disease, PTSD, tinea versicolor, and residuals of left 
subcortical cerebrovascular accident; as well as the issues 
of service connection for skin conditions to include 
chloracne, excoriated lichenified nodules, acne cysts, 
dermatofibroma, prurigo nodularis, recurrent furunculosis, 
acanthosis nigricans, xerosis, hyperpigmentation and eczema, 
glaucoma, chronic obstructive pulmonary disease, renal cyst 
as secondary to the service-connected disability of vascular 
hypertension with coronary artery disease, and transient 
ischemic attacks, are moot.

9.  The veteran has not asserted that he is blind or that his 
visual acuity in both eyes is permanently impaired or 5/200 
or less as a result of a service-connected disability; the 
veteran does not have ankylosis of one or both knees or one 
or both hips, or loss of use of either hand or either foot as 
a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for an effective date of April 17, 1986, for the 
grant of service connection for peripheral neuropathy, right 
lower extremity, have been met.  38 U.S.C.A. §§ 5101, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.1(p), 3.102, 3.151, 3.155, 3.157, 3.159, 3.400, 3.816 
(2007).  

2.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for an effective date of April 17, 1986, for the 
grant of service connection for peripheral neuropathy, left 
lower extremity, have been met.  38 U.S.C.A. §§ 5101, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.1(p), 3.102, 3.151, 3.155, 3.157, 3.159, 3.400, 3.816 
(2007).  

3.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a 40 percent evaluation, but no more, for 
type II diabetes mellitus have been met as of April 17, 1986, 
but no earlier.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.119, Diagnostic Code 7913 (2007).

4.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for the grant of TDIU have been met as of April 
17, 1986, but no earlier.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.155, 3.157, 3.159, 3.340, 3.341, 3.400, 4.16 (2007).

5.  The claims of entitlement to higher ratings for 
peripheral neuropathy bilateral upper, diabetic nephropathy 
and hypertension, coronary artery disease, PTSD, tinea 
versicolor, and residuals of left subcortical cerebrovascular 
accident as well as the issues of entitlement to service 
connection for skin conditions to include chloracne, 
excoriated lichenified nodules, acne cysts, dermatofibroma, 
prurigo nodularis, recurrent furunculosis, acanthosis 
nigricans, xerosis, hyperpigmentation and eczema; glaucoma, 
chronic obstructive pulmonary disease, renal cyst as 
secondary to the service-connected disability of vascular 
hypertension with coronary artery disease, and transient 
ischemic attacks are dismissed.  38 U.S.C.A. §§ 511(a), 
7104(a), 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 20.101 
(2007).  

6.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment or 
adaptive equipment only have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 3901, 3902, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.808 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  To the extent possible, this notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

The Court also indicated in Pelegrini II, however, that where 
for whatever reason VCAA notice was not provided prior to 
initially adjudicating the claim, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew, as if the initial decision was never made.  Rather, VA 
need only ensure the veteran receives (or since has received) 
VCAA content-complying notice, followed by readjudication of 
his claim, such that he is given proper due process.  In 
other words, he still is given a meaningful opportunity to 
participate effectively in the processing of his claim.  
Concerning this, the Federal Circuit Court has held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in May 2002, October 2003, 
February 2004, April 2004, June 2005, and March 2006 that 
fully addressed all four notice elements and were sent prior 
to the initial December 2002 and September 2004 AOJ decisions 
in this matter.  The letters informed the appellant of what 
evidence was required to substantiate his claims and of his 
and VA's respective responsibilities for obtaining evidence.  
He was also asked to submit evidence and/or information in 
his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
treatment records and examination reports, and the veteran 
has submitted multiple written communications and personal 
hearing testimony.  He has also been afforded numerous VA 
medical examinations.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Accordingly, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist him in the development of his claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has reviewed all the evidence in the appellant's 
claims files, including the veteran's lay statements and 
personal hearing testimony, and the arguments and contentions 
advanced on his behalf.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the Board discuss each 
and every piece of evidence submitted by the appellant or 
obtained on his behalf, especially in such a case as the 
veterans where the relevant evidence reviewed and considered 
is encompassed in multiple volumes of claims files and covers 
an extremely extended appeal period since 1986.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims, and what the 
relevant evidence in the claims file shows, or fails to show, 
with respect to the claims on appeal.  Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The Board has considered delaying the full adjudication of 
these claims pending additional development; however, in 
light of the veteran's severe medical condition, and that the 
essential benefits the veteran was seeking are being granted, 
the Board finds that additional delay in the adjudication of 
these claims in not warranted, and there is no reasonable 
possibility that such additional development would inure to 
the veteran's benefit by aiding in substantiating any of the 
claims on appeal.

Analysis

Review of the claims file reflects that, although the veteran 
has filed numerous claims at different times from April 1986 
to the present, his numerous claims have essentially been 
that he has been entitled to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU or "individual unemployability") since 
1986, when he retired from the U.S. Postal Service due to 
disability.  The veteran's numerous communications to VA, 
congressmen, and the President consistently express this 
belief.  Most recently, in a June 2005 letter to a Member of 
the Veterans' Affairs Committee, as well as to the Secretary, 
the veteran notes that the granting of retroactive benefits 
from 1986 for individual unemployability has been ignored by 
the RO.  Accordingly, the decision of the Board herein will 
address the issues on appeal with respect to the initial 
rating for diabetes and the effective dates of service 
connection for peripheral neuropathy of the left and right 
lower extremities.  

In light of the favorable decision of the Board with respect 
to these issues, an earlier effective date will also be 
assigned for TDIU.  Inasmuch as the veteran's claim for a 
total disability rating due to unemployability will be 
assigned from April 1986, the date at which he claims he 
became unemployable, the remaining claims for service 
connection and increased ratings will be dismissed as moot.  
In order for the Board to adjudicate an issue, there must be 
a remaining question of law or fact to be decided.  The 
Board's jurisdiction extends to "[a]ll questions of law and 
fact necessary to a decision by the [Secretary] under a law 
that affects the provision of benefits by the Secretary."  
38 C.F.R. § 20.101(a) (2007); see also 38 U.S.C.A. 
§§ 511(a), 7104(a) (West 2002 & Supp. 2007). 

Finally, the issue of entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or for 
adaptive equipment only, will also be addressed below.

Effective Date

The effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Prior to determining the merits of the veteran's appeal with 
respect to his peripheral neuropathy, left and right lower 
extremities, as secondary to service-connected diabetes, it 
is beneficial to discuss a series of court decisions that the 
RO relied upon in establishing the effective date of April 
17, 1986, for the grant of service connection for diabetes.

As the result of a class action lawsuit brought by veterans 
of the Vietnam war and their survivors, in a May 1989 
decision, the United States District Court for the Northern 
District of California (District Court) invalidated the 
regulation then in effect for adjudicating claims based on 
Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The 
District Court also voided all benefit denials that had been 
made under that section of the regulation.  See Nehmer v. 
United States Veterans' Administration, 712 F. Supp. 1404 
(N.D. Cal. 1989) (Nehmer I).

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
re-adjudication of all claims that had been denied under the 
invalidated regulation.  This stipulation agreement was made 
an order of the court.  Paragraph 3 of the stipulation and 
order provided that "[a]s soon as a final rule is issued 
service connecting, based on dioxin exposure, any . . . 
disease which may be service connected in the future pursuant 
to the Agent Orange Act of 1991, the VA shall promptly 
thereafter readjudicate all claims for any such disease which 
were voided by the Court's order of May 3, 1989, as well as 
adjudicate all similar claims filed subsequent to the Court's 
May 3, 1989 Order."  According to Paragraph 5, the effective 
date for disability compensation based on the re-adjudication 
of a claim that was voided by the District Court shall be the 
date the voided claim was originally filed.  The District 
Court subsequently interpreted the stipulation and order, in 
light of the 1989 decision, as requiring VA to re-adjudicate 
all claims voided in the 1989 decision if the disease was 
subsequently presumptively service connected, even if the 
original claim was not expressly based on Agent Orange 
exposure.  The District Court also determined that, if the 
re-adjudication resulted in a grant of service connection, 
the effective date would be the date of the original claim.  
See Nehmer v. United States Veterans' Administration, 32 
F.Supp.2d 1175 (N.D. Cal. 1999) (Nehmer II).

In a later decision the United States Court of Appeals for 
the 9th Circuit (9th Circuit) interpreted Paragraph 3 of the 
stipulation and order as applying to all claims voided by the 
District Court in the May 1989 order, as well as all similar 
claims filed subsequent to the May 1989 order.  In addition, 
if the re-adjudication of a "similar claim" resulted in an 
award of benefits, the effective date for the grant of 
service connection is the date of the original claim.  The 
disease at issue in the 9th Circuit decision was prostate 
cancer, which under the regulation in effect in 1994, was not 
subject to presumptive service connection.  The regulation 
(38 C.F.R. § 3.309(e)) was revised in 1996 to include 
prostate cancer as a presumptive disease.  See Nehmer v. 
United States Veterans Administration, 284 F.3d 1158, 1161 
(9th Cir. 2002).  In May 2001, the regulations were revised 
to include diabetes mellitus in the list of diseases to which 
the presumption of service connection applies for veterans 
who were exposed to Agent Orange while in service.  See 
Disease Associated with Exposure to Certain Herbicide Agents: 
Type 2 Diabetes, 66 Fed. Reg. 23,166 (May 8, 2001) (codified 
at 38 C.F.R. § 3.309(e)).

The Board notes here that effective date rules for awards 
under the Nehmer Court Orders have been promulgated at 
38 C.F.R. § 3.816.

The veteran has appealed from the RO's selection of September 
4, 2001, as the effective date for the grant of service 
connection for peripheral neuropathy of the left and right 
lower extremities.  It appears that the veteran's essential 
argument is that VA had knowledge of his peripheral 
neuropathy of both lower extremities long before that date.  
In this regard, the veteran refers to various private medical 
reports.  However, the mere presence of medical evidence of a 
disability does not show an intent on the veteran's part to 
seek service connection and, therefore, does not constitute a 
claim; rather, the veteran must assert a claim either 
expressly or impliedly.  VA is not required to conjure up 
issues not raised by the claimant.  Brannon v. West, 12 Vet. 
App. 32, 35 (1998).  Therefore, the Board declines to view 
any references to peripheral neuropathy in medical records as 
a claim for VA compensation. 

Upon review of the claims file, the Board finds that the 
evidence of record reflects that the veteran's claim for 
service connection for diabetes was received by VA on April 
17, 1986.  Thereafter, medical records received from the 
veteran's private physician in March 1987 include a reference 
to treatment for numbness of both legs on January 16, 1986.  

The record does not document a clear, separate RO 
adjudication of the peripheral neuropathy claim until 
December 2002.  For this reason, the Board finds it highly 
significant that the eventual grant of service connection (in 
the December 2002 rating decision) for peripheral neuropathy 
of the left and right lower extremities was as a disability 
directly due to diabetes mellitus type II.  Because 
peripheral neuropathy was deemed as directly due to diabetes, 
and because there is medical evidence of numbness of both 
legs in January 1986, when the veteran was treated for 
diabetes mellitus, the Board finds that the April 17, 1986 
claim of service connection for diabetes could also be 
construed as a claim for service connection for peripheral 
neuropathy of the bilateral lower extremities.  Although the 
veteran referred to diabetes in the April 17, 1986 claim, VA 
eventually concluded that peripheral neuropathy was part and 
parcel of, or at least a symptom of, the service-connected 
diabetes mellitus.  In other words, although the veteran 
initially advanced a claim based on diabetes, development of 
that claim eventually led VA to recognize that there was 
peripheral neuropathy of both lower extremities that was 
associated with the service-connected diabetes mellitus.  In 
view of the particular facts of this case, the Board finds 
that an effective date of April 17, 1986 is warranted for the 
grant of service connection for peripheral neuropathy of the 
left and right lower extremities.

While acknowledging the veteran's prior claim for diabetes 
and secondary disabilities due to diabetes, there is no 
communication from the veteran or his representative prior to 
April 17, 1986 that may be reasonably construed as a claim 
for service connection for diabetes or disabilities secondary 
to diabetes.  38 C.F.R. §§ 3.151(a), 3.155(a).  Although a 
claimant need not identify the benefit sought "with 
specificity," see Servello v. Derwinski, 3 Vet. App. 196, 
199-200 (1992), some intent on the part of the veteran to 
seek benefits must be demonstrated.  See Brannon v. West, 12 
Vet. App. 32, 34-35 (1998); see also Talbert v. Brown, 7 Vet. 
App. 352, 356-7 (1995) (noting that, while VA must interpret 
a claimant's submissions broadly, VA is not required to 
conjure up issues not raised by claimant).

The Board acknowledges that an initial diagnosis of diabetes 
was rendered prior to April 17, 1986; however, the Nehmer 
court decisions did not alter the statutory requirement that 
the effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  With 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that an effective date of April 17, 1986 is 
warranted for peripheral neuropathy of the left and right 
lower extremities.



Higher Ratings

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims (Court) held that an 
appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

Because this is an appeal from an initial grant of service 
connection and originally assigned ratings, separate ratings 
may be assigned for separate time periods that are under 
evaluation.  That is, appellate review must consider the 
applicability of "staged ratings" based upon the facts 
found during the time period in question.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

The veteran's diabetes mellitus has been rated 20 percent 
disabling from April 17, 1986 to May 26, 2007, and a higher 
rating of 60 percent disabling has been assigned from May 27, 
2007, pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  
Under Diagnostic Code 791, a 20 percent disability rating is 
assigned for diabetes mellitus requiring insulin and 
restricted diet; or, an oral hypoglycemic agent and 
restricted diet.  A 40 percent disability rating is assigned 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  The veteran appealed the initial 
assignment of a 20 percent disability rating.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to a higher initial evaluation of 40 
percent for diabetes mellitus, and that this higher initial 
rating is demonstrated for the entire period of initial 
rating claim from April 17, 1986.  Diabetes mellitus was 
initially diagnosed in September 1985, and it is clear that 
it has been treated with Insulin since that time.  
Specifically, a September 1985 private hospitalization report 
notes that the veteran's diabetes was poorly controlled and 
he was taking sliding scale regular humulin insulin.  The 
record also includes statements from the veteran's private 
physician to his employer with respect to limitation of 
activities.  Specifically, an October 1985 statement notes 
that he may only return to work with limitations of 
functional capacity and at clerical or sedentary activities.  
In addition, the medical records document that the veteran 
has received nutritional education and counseling several 
times, and that he has been on a restricted diet for years 
due to diabetes.  Accordingly, resolving any reasonable doubt 
in the veteran's favor, the Board finds that the criteria for 
a higher initial evaluation for diabetes mellitus of 40 
percent have been met for the initial rating period from 
April 17, 1986.  38 C.F.R. §§ 4.3, 4.7. 

The Board further finds that an initial evaluation in excess 
of 40 percent is not warranted for the period of initial 
rating claim under consideration prior to May 27, 2007.  The 
objective medical evidence of record does not show the 
veteran's diabetes mellitus required insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated in order to warrant a 60 
percent rating, until May 27, 2007, when the schedular rating 
for diabetes mellitus was increased to 60 percent disabling.  
38 C.F.R. § 4.119, Diagnostic Code 7913.  

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds that Diagnostic Code 7913 is the most appropriate 
Diagnostic Code, and the facts of record do not support a 
higher disability rating under any other potentially 
applicable diagnostic code.  Moreover, as noted above, an 
earlier effective date of April 17, 1986 for the grant of 
service connection for peripheral neuropathy of the left and 
right lower extremities has been granted by the Board.  
Moreover, service connection for erectile dysfunction, 
nephropathy with hypertension, and peripheral neuropathy of 
the left and right upper extremities were also subsequently 
granted by the RO as secondary to the service-connected 
diabetes mellitus.  

The issue of entitlement to a rating in excess of 60 percent 
disabling for diabetes mellitus type II from May 27, 2007, 
will be addressed below.  

TDIU

As noted above, the law pertaining to the effective date of a 
VA claim for increase in disability mandates that unless 
specifically provided otherwise, the effective date for the 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  The pertinent statute then goes on to specifically 
provide that the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
any application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the 
increase became ascertainable more than one year prior to the 
date of receipt of the claim, then the proper effective date 
would be the date of claim.  In a case where the increase 
became ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).

In order to establish a TDIU, there must be an impairment so 
severe that it is impossible to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91.  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

A claim for a TDIU, is in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420.  A TDIU claim 
is an alternate way to obtain a total disability rating 
without recourse to a 100 percent rating under the rating 
schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

In light of the Board's determination that the veteran's 
peripheral neuropathy of the left and right lower extremities 
meets the criteria for an earlier effective date of April 17, 
1986, and that a higher initial disability rating of 40 
percent is warranted for his service-connected diabetes 
effective from April 17, 1986, the Board acknowledges that, 
effective from April 17, 1986, the veteran also meets the 
schedular criteria for a TDIU pursuant to 38 C.F.R. 
§ 4.16(a).  See Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  Specifically, effective from April 17, 1986, 
service connection was in effect for vascular hypertension 
with congestive heart failure, rated as 30 percent disabling; 
diabetes mellitus, rated as 40 percent disabling; peripheral 
neuropathy of both lower extremities, rated as 40 percent 
disabling, respectively; and tinea versicolor, rated as 10 
percent disabling.  The combined rating is 90 percent.  

The extensive evidence of record, including employer 
evidence, personnel record evidence, and the veteran's 
testimony, well establishes that the veteran has in fact been 
unemployed, and unable to obtain or maintain substantially 
gainful employment, since 1986 due to service-connected 
disabilities.  As detailed hereinabove, it appears that the 
veteran initially stopped working in 1986 due to his 
disabilities.  Accordingly, the Board finds that the 
objective evidence of record reflects that, due to the 
veteran's service-connected disabilities, he has been unable 
to secure and follow a substantially gainful occupation 
effective from April 17, 1986.  

Thus, in light of the fact that the veteran's service-
connected disabilities meet the schedular criteria under 
38 C.F.R. § 4.16(a) effective from April 17, 1986, based on 
the subjective and objective evidence of record, and 
affording the veteran the benefit of the doubt, the Board 
finds that a TDIU is warranted from April 17, 1986, the date 
of the veteran's initial claim for benefits related to his 
diabetes mellitus.  38 U.S.C.A. § 5107(b).

Dismissed Claims

The issues on appeal also include entitlement to an 
evaluation in excess of 60 percent disabling for diabetes 
mellitus type II from May 27, 2007; higher disability ratings 
for peripheral neuropathy of the left and right upper and 
lower extremities; diabetic nephropathy and hypertension; 
coronary artery disease; PTSD; tinea versicolor; and 
residuals of left subcortical cerebrovascular accident; as 
well as the issues of service connection for skin conditions 
to include chloracne, excoriated lichenified nodules, acne 
cysts, dermatofibroma, prurigo nodularis, recurrent 
furunculosis, acanthosis nigricans, xerosis, 
hyperpigmentation and eczema; glaucoma; chronic obstructive 
pulmonary disease; renal cyst as secondary to the service-
connected disability of vascular hypertension with coronary 
artery disease; and transient ischemic attacks.  

As noted above, the veteran has pursued these numerous claims 
essentially in an effort to demonstrate that a total 
disability rating due to unemployability has been warranted 
since his retirement from the postal service due to 
disability in 1986.  Accordingly, as noted above, inasmuch as 
the veteran has been awarded a TDIU effective from April 17, 
1986, this determination is considered to be a full grant of 
the benefits being sought on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993) (a claimant may limit a claim or appeal to 
the issue of entitlement to a particular disability rating 
which is less than the maximum disability rating allowed by 
law).  

Adaptive Equipment

To warrant entitlement to automobile and adaptive equipment 
only under 38 U.S.C.A. § 3901(a), the evidence must 
demonstrate a service-connected disability resulting in the 
loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a).

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability.  38 U.S.C.A. 
§ 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv); see also 38 C.F.R. 
§ 3.350(b) (2007).

Although the veteran has peripheral neuropathy of both upper 
and lower extremities, the evidence does not demonstrate 
permanent loss of use of both hands and both feet due to 
service-connected disability, or, permanent impairment of 
vision in both eyes, resulting in (1) vision of 20/200 or 
less in the better eye with corrective glasses, or, (2) 
vision of 20/200 or better, if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of the visual field subtends an 
angular distance no greater than twenty degrees in the better 
eye.

The veteran has not contended that he has vision impairment 
that would be a basis for this claim.  Upon VA examination in 
November 2006, the veteran had loss of sensation of both 
lower extremities with unsurety of foot placement that caused 
imbalance and instability, and he also had muscle weakness 
and lack of coordination which cause antalgic gait; however, 
he had not lost use of his lower extremities, and he did not 
have ankylosis of either hip or knee.  The evidence does not 
support a finding that the veteran has loss of use of both 
hands or of both feet, and the most recent VA examinations 
provide evidence against such a finding.  In the absence of a 
qualifying disability, which is a threshold requirement, the 
preponderance of the evidence is against the claim.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, entitlement to 
automobile and adaptive equipment or for adaptive equipment 
only is not established.


ORDER

An effective date of April 17, 1986, for the grant of service 
connection for peripheral neuropathy of the right lower 
extremity is granted.  

An effective date of April 17, 1986, for the grant of service 
connection for peripheral neuropathy of the left lower 
extremity is granted.

A 40 percent initial disability rating for service-connected 
diabetes mellitus is granted from April 17, 1986.  

An effective date of April 17, 1986 for the grant of TDIU is 
granted.

The claim for an initial evaluation in excess of 60 percent 
disabling for diabetes mellitus type II from May 27, 2007 is 
dismissed.

The claim for a higher initial rating than 40 percent for 
peripheral neuropathy of the left upper extremity is 
dismissed.

The claim for a higher initial rating than 40 percent for 
peripheral neuropathy of the right upper extremity is 
dismissed.

The claim for a higher initial rating than 10 percent for 
peripheral neuropathy of the left lower extremity is 
dismissed.

The claim for a higher initial rating than 10 percent for 
peripheral neuropathy of the right lower extremity is 
dismissed.

The claim for a higher initial rating for diabetic 
nephropathy and hypertension than 30 percent from August 10, 
2002, and 60 percent from January 29, 2007, is dismissed.

The claim for a higher initial rating than 60 percent for 
coronary artery disease is dismissed.

The claim for a higher initial rating than 50 percent for 
PTSD is dismissed.

The claim for a higher rating than 10 percent for tinea 
versicolor is dismissed. 

The claim for a higher rating than 10 percent for residuals 
of left subcortical cerebrovascular accident is dismissed.

The claim for service connection for skin conditions to 
include chloracne, excoriated lichenified nodules, acne 
cysts, dermatofibroma, prurigo nodularis, recurrent 
furunculosis, acanthosis nigricans, xerosis, 
hyperpigmentation and eczema, is dismissed.

The claim for service connection for glaucoma is dismissed. 

The claim for service connection for chronic obstructive 
pulmonary disease is dismissed.

The claim for service connection for renal cyst as secondary 
to the service-connected disability of vascular hypertension 
with coronary artery disease is dismissed.

The claim for service connection for transient ischemic 
attacks is dismissed.

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or for adaptive equipment 
only, is denied.


_______________________________________________
JEFFREY PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


